DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “wherein the processor is configured to: connect the first short-range wireless communication with a peripheral device through the short-range wireless communication circuit; when a trigger event occurs, form a cluster with at least one device based on the second short-range wireless communication; transmit a service discovery frame including service information associated with the peripheral device to the at least one devices included in the cluster through the second short-range wireless communication; receive a message in response to the service discovery frame from an external electronic device among the at least one device included in the cluster through the second short-range wireless communication; establish a wireless data communication path with the external electronic device; through the second short-range wireless communication in response to receiving the message; receive sensed input information from the peripheral device through the short-range wireless communication circuit using the first protocol; and transmit the received sensed input information or control information corresponding to the received sensed input information to the external electronic device using the second protocol via the wireless data communication path”, in combination with the other limitations set forth in claim 1.
Claim 14 has similar allowable limitations as claim 1.
Claims 2-13 and 15-19 are dependent on claims 1 and 14.
The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “wherein the processor is configured to: receive an advertising packet from an external electronic device through the first short-range wireless communication; determine whether the advertising packet includes a communication service identifier identifying a communication service performed based on the second short- range wireless communication; when the advertising packet includes the communication service identifier, enable a function of the communication service; form a cluster with the external electronic device based on the second short- range wireless communication; establish a wireless data communication path with the external electronic device; receive input information that was received from a peripheral device communicatively connected with the external electronic device from the external electronic device through the wireless data communication path or control information corresponding to the input information; and execute instructions corresponding to the received input information or the control information”, in combination with the other limitations set forth in claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/Primary Examiner, Art Unit 2627